Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to Applicant Amendment or Communication on 12/30/2020 with claims 1-20 are pending in the Application.  
Reason for allowance
 
 
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-9:
 None of the references of record teaches or suggests the claimed SEMICONDUCTOR DEVICE having the limitations:
--“an underfill material within the first opening, wherein the underfill material extends below a topmost surface of the passivation layer: and
an external connector extending through the passivation layer to make physical contact with a first portion of a redistribution layer, a second portion of the redistribution layer being in electrical contact with the first surface device, the external connector is separated from the first opening by the passivation layer. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 10-16:
 None of the references of record teaches or suggests the claimed PACKAGE 
having the limitations:
--“ a redistribution structure over the semiconductor die and the molding compound,
wherein the redistribution structure comprises: a redistribution line; and
a passivation layer covering a first portion of the redistribution line and exposing a second portion of the redistribution line;
an external connector extending through the passivation layer to the first portion of the redistribution line;
a surface device directly bonded to the second portion of the redistribution line; and an underfill between the redistribution structure and the surface device, wherein the underfill extends below a top surface of the passivation layer.”--.
In combination with all other limitations as recited in claim 10.
III/ Group III: Claims 17-20:
 None of the references of record teaches or suggests the claimed PACKAGE 
having the limitations:
--“a redistribution line over and electrically connected to the die;
 a passivation layer partially covering the redistribution line;
 a passive device bonded to the redistribution line; and
an underfill between the redistribution line and the passive device, wherein the underfill extends below a topmost surface of the passivation layer, and wherein a sidewall of the passivation layer surrounds the underfill in a top down view. “--.
In combination with all other limitations as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday US Eastern Time .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

       /Thinh T Nguyen/
     
       Primary Examiner

         Art unit 2897